231 P.3d 165 (2010)
168 Wash.2d 1022
STATE of Washington, Respondent,
v.
Daniel Ross HUWE, Petitioner.
No. 82987-0.
Supreme Court of Washington.
March 31, 2010.

ORDER
¶ 1 Department I of the Court, composed of Chief Justice Madsen and Justices C. Johnson, Sanders, Owens and J. Johnson, considered at its March 30, 2010, Motion Calendar, whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Respondent's motion to file an overlength answer to the petition for review is granted. The Petition for Review is granted only on the issue whether a jury impaneled from residents of one county may serve at a criminal trial in a different county where the offense was charged. The Petitioner's counsel in the Court of Appeals shall continue as appointed counsel for Mr. Huwe for the purposes of this review.
For the Court
/s/ Madsen, C.J.
CHIEF JUSTICE